Name: Commission Regulation (EEC) No 2385/86 of 29 July 1986 amending Regulation (EEC) No 1152/86 on promotional and publicity measures in respect of concentrated butter for direct consumption
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 7. 86 Official Journal of the European Communities No L 206/23 COMMISSION REGULATION (EEC) No 2385/86 of 29 July 1986 amending Regulation (EEC) No 1152/86 on promotional and publicity measures in respect of concentrated butter for direct consumption THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1079/77 of 17 May 1977 on a co-responsibility levy and on measures for expanding the markets in milk and milk products ('), as last amended by Regulation (EEC) No 1338/86 (2), and in particular Article 4 thereof, Whereas Commission Regulation (EEC) No 11 52/86 (3) provides for promotional and publicity measures in respect of concentrated butter for direct consumption authorized to be sold at a reduced price pursuant to Commission Regulation (EEC) No 3143/85 (4), as last amended by Regulation (EEC) No 1741 /86 (*) ; whereas Article 5 (3) of Regulation (EEC) No 1152/86 provides that the competent agency must, before 1 July 1986, forward to the Commission a copy of the contract signed by itself and by the party concerned ; whereas, in view of the difficulties encountered in certain Member States in applying Regulation (EEC) No 3143/85, the period during which the abovementioned contract may be forwarded to the Commission should be extended by three months ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 In Article 5 (3) of Regulation (EEC) No 1152/86, '1 July 1986' is replaced by '1 October 1986'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 July 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 131 , 26 . 5 . 1977, p. 6 . (2) OJ No L 119, 8 . 5. 1986, p. 27 . (3) OJ No L 105, 22. 4. 1986, p. 15. (&lt;) OJ No L 298 , 12. 11 . 1985, p. 9 . Is) OJ No L 154, 5. 6 . 1986, p. 20 .